Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES FISCAL YEAR 2 Calgary, Alberta, June 2, 2011 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the year and for thethree months ended March 31, 2011. Conversion to US GAAP The Company has prepared its consolidated financial statements in conformity with accounting principles generally accepted in the United States (US GAAP).All comparative financial information contained herein has been revised to reflect the Company’s results as if they had been historically reported in accordance with US GAAP.Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Overview of the Year Ended March 31, 2011 · Consolidated revenues for the year ended March 31, 2011 increased $99.1 million, compared to the same period last year. · NAEP was awarded two new, long-term recurring services contracts with major oil sands customers, being a four-year master services agreement with Syncrude Canada Ltd. (Syncrude) for mining services, reclamation and general construction services and a three-year contract with Shell Canada Energy (Shell) to remove muskeg at its Jackpine mine. · The Piling segment achieved significant revenue and profit increases on improving commercial and industrial construction market demand. · On November 1, 2010, NAEP acquired the assets of Cyntech Corporation (Cyntech), a Calgary-based designer and manufacturer of screw piles and pipeline anchoring systems, as well as a provider of recurring tank maintenance services to the petro-chemical industry. · The Company recorded a revenue writedown of $42.5 million, related to the long-term overburden removal contract with Canadian Natural Resources Ltd. (Canadian Natural), described in further detail below. NEWS RELEASE Consolidated Financial Highlights Year Ended March 31, Three Months Ended March 31, (dollars in thousands, except per share amounts) Revenue $ Gross profit $ $ $ ) $ Gross profit margin 6.8 % 18.4 % -10.0 % 14.8 % General and administrative expenses $ Operating (loss) income $ ) $ $ ) $ Operating margin -1.3 % 9.7 % -20.3 % 6.0 % Net (loss) income $ ) $ $ ) $ ) Per share information Net (loss) income - basic $ ) $ $ ) $ ) Net (loss) income - diluted $ ) $ $ ) $ ) Consolidated EBITDA(1) $ Capital spending $ Cash and cash equivalents $ For a definition of Consolidated EBITDA and reconciliation to net income, see “Non-GAAP Financial Measures” and “Consolidated EBITDA” at the end of this release. “Activity levels in all three of our business segments increased in fiscal 2011 as economic conditions improved and investment in the oil sands ramped up,” said Rod Ruston, NAEP’s President and CEO.“Our recurring revenue opportunities were enhanced with the signing of new, long-term contracts with both Syncrude and Shell, thus increasing our business with each of these customers and we have the opportunity for further growth with the expected execution of a new five-year contract with Suncor in the near future.In addition, we have been tendering on a growing number of oil sands, construction, piling and pipeline projects and we believe we are well positioned to compete successfully for a significant portion of this work.Our business outlook going forward is positive.” Financial results for the year and three months ended March 31, 2011 do not fully reflect the underlying improvement in NAEP’s business environment, primarily due to the above-mentioned revenue writedown relating to the long-term overburden removal contract with Canadian Natural at its Horizon Oil Sands project.The $42.5 million writedown reduced unbilled revenue by the same amount and lowered net income by $31.8 million for the year.NAEP has formed a joint working group with Canadian Natural to assess the appropriateness of the indices as they relate to the Fort McMurray NEWS RELEASE market.This working group is expected to report back such that any agreed adjustments to the indices can be made by August 31, 2011.1 Despite the negative financial impact of the revenue writedown, consolidated revenue for the year ended March 31, 2011 increased 13.1% to $858.0 million from $759.0 million last year.This revenue growth reflects increased mining services and project development activity with a number of major oil sands mining customers and a significant increase in piling activity as conditions in the commercial and industrial construction markets strengthened.Pipeline segment activity was also higher year-over-year primarily as a result of two projects in northern British Columbia.For the three months ended March 31, 2011, consolidated revenue declined to $174.5 million, from $220.6 million last year, primarily reflecting the negative impact of the revenue writedown, as well as a slight decline in activity in the Heavy Construction and Mining and Pipeline segments. Gross profit for both the 12-month and three-month periods was significantly below expectations due to the impact of the $42.5 million revenue writedown.Excluding the effect of the revenue writedown, gross profit for the year ended March 31, 2011 would have been $100.7 million or 11.2% of revenue, compared to $139.3 million or 18.4% of revenue last year.This change reflects increased volumes of lower-margin overburden removal work in the overall project mix, losses incurred on two Pipeline projects and the impact of competitive pricing pressure in contracts secured during the economic downturn.For the three months ended March 31, 2011, gross profit, excluding the effect of the writedown, would have been $25.1 million or 11.6% of revenue, compared to $32.7 million or 14.8% during the same period last year.The weaker margins in the most recent period reflect a loss on one lump-sum Pipeline project and lower margins in the Piling segment, due to project losses and start-up delays. For the 12 months ended March 31, 2011, the Company recorded a net loss of $34.7 million, compared to net income of $28.2 million last year.Excluding the impact of the revenue writedown, net loss would have been $2.9 million for the year.For the three months ended March 31, 2011, net income, excluding the impact of the revenue writedown, would have been $1.3 million, compared to a net loss of $0.9 million during the same period last year.The Company’s cash balance as at March 31, 2011 was $102.3 million lower than at March 31, 2010, reflecting completion of two strategic initiatives earlier in the year.The first initiative was the refinancing of the Company’s senior notes in April 2010, which reduced its cost of debt and total debt outstanding.The second initiative was NAEP’s entry into the screw piling market with the acquisition of the assets 1For a discussion of the revenue writedown see the Company’s press release dated May 18, 2011 andManagement Discussion & Analysis for the twelve months ended March 31, 2011. NEWS RELEASE of Cyntech in November 2010.The remainder of cash drawdown is primarily due to higher working capital requirements related to the Canadian Natural contract and delays in close-out billings on our current-year Pipeline contracts. Subsequent Events Work Suspension at Canadian Natural’s Horizon Project On May 18, 2011, NAEP was notified by its customer, Canadian Natural, to suspend overburden removal activities at the Horizon Oil Sands project until January 2, 2012.During this period Canadian Natural will undertake repairs to its primary upgrading facility, which was damaged in a fire in January 2011. Although Canadian Natural is required to cover fixed costs on contract-related equipment left idle by this suspension, NAEP will seek to minimize costs for Canadian Natural and at the same time, assist other customers by redeploying resources to other projects in the region. “Given our recent contract wins at Shell and, Syncrude, as well as the anticipated award of a new five-year contract withSuncor, the availability of this equipment in the short term could provide a valuable and timely addition to our general contract fleet,” said Mr. Ruston.“Furthermore, the work suspension at Canadian Natural removes the only low-margin, recurring services activity in our project mix.Our cash flow and margins are expected to improve if we can increase service levels for other customers.” Bank Covenant Amendment On May 20, 2011, the Company’s lender syndicate approved an amendment to NAEP’s fourth amended and restated credit agreement (the “Credit Agreement”).Under the amendment, the lenders will exclude the $42.5 million revenue writedown when determining Consolidated EBITDA-related covenant compliance for the year ended March 31, 2011 and any future periods.The amendment enables NAEP to remain in compliance with its bank covenants while it conducts change order negotiations with Canadian Natural. NEWS RELEASE Segment Results Heavy Construction and Mining Year Ended March 31, Three Months Ended March 31, (dollars in thousands) Segment revenue $ Segment profit (loss) (14,071 ) Segment margin 7.6 % 16.7 % -9.6 % 14.9 % For the year ended March 31, 2011, the Heavy Construction & Mining segment reported revenues of $667.0 million, up $1.5 million from the prior year.Revenue gains associated with increased activity at Syncrude, Suncor and Canadian Natural were largely offset by the $42.5 million revenue writedown related to the Canadian Natural contract.Recurring services revenues were also impacted by reduced activity at Shell’s sites during the commissioning of the Jackpine mine. For the three months ended March 31, 2011, revenue from the Heavy Construction and Mining segment decreased by $49.5 million, primarily due to the $42.5 million revenue writedown.Recurring services revenues also decreased as a result of lower activity levels at Shell’s sites, partially offset by increased volumes of work with Suncor and Syncrude.The higher volumes with Syncrude reflect increased activity levels under the new four-year master services agreement, while increased activity with Suncor reflects increased demand for mine support services. For the year ended March 31, 2011, Heavy Construction and Mining segment margin was 7.6% of revenue, compared to 16.7% last year.The reduction in segment margin reflects the negative impact of the revenue writedown, increased volumes of lower-margin overburden removal activity in the project mix, competitive pressures in the market and the expanded use of higher-cost rental equipment to support increased project development activity. For the three months ended March 31, 2011, Heavy Construction and Mining reported a negative segment margin of 9.6%, compared to a segment profit margin of 14.9% during the same period last year, mainly due to the revenue writedown. NEWS RELEASE Piling Year Ended March 31, Three Months Ended March 31, (dollars in thousands) Segment revenue $ Segment profit Segment margin % 16.5 % 8.8 % 11.8 % For the year ended March 31, 2011, Piling segment revenues of $105.6 million were up $37.0 million compared to the prior year.This improvement reflects the resurgence of activity in the commercial and industrial construction markets and an increase in project development activity on oil sands projects.Revenue results for the current fiscal year also include a $7.3 million contribution from Cyntech, which was acquired by NAEP in November 2010.For the three months ended March 31, 2011, Piling segment revenues increased to $22.3 million, up $4.0 million compared to last year reflecting the Cyntech asset acquisition and continued improvement in market conditions. For the year ended March 31, 2011, Piling profit margin increased to 17.5% of revenue from 16.5% of revenue last year.The increase in profit margin reflects the benefits of improved conditions in the commercial and industrial construction markets, which offset the negative profit impact of adverse weather conditions that delayed project start-ups earlier in the current fiscal year. For the three months ended March 31, 2011, Piling margins decreased to 8.8% from 11.8% in the same period last year.Project start-up delays resulting from an abnormally long and cold winter in the Prairie provinces and a margin reduction on a larger lump-sum contract were key contributors to this decline.Profit margins for the prior-year period also benefited from the processing of change orders related to large projects completed in the period. Pipeline Year Ended March 31, Three Months Ended March 31, (dollars in thousands) Segment revenue $ Segment loss ) (3,851 ) (1,549 ) (5,152 ) Segment margin -3.6
